COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 TENET HOSPITALS LIMITED, D/B/A                     §
 PROVIDENCE MEMORIAL HOSPITAL,                                   No. 08-07-00264-CV
                                                    §
                   Appellant,                                       Appeal from the
                                                    §
 v.                                                          County Court at Law No. Six
                                                    §
 BARBARA RIOFRIO,                                              of El Paso County, Texas
                                                    §
                   Appellee.                                        (TC# 2007-337)
                                                    §


                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to TEX . R.

APP . P. 42.1(a)(1). Appellant represents to the Court that the parties have reached a settlement

agreement in the underlying case and therefore it no longer wishes to pursue this appeal. Appellee

has not objected to the motion, and there is no indication that dismissal would prevent Appellee from

seeking any relief to which she would otherwise be entitled. See TEX . R. APP . P. 42.1(a)(1). We

therefore grant Appellant’s motion, and dismiss the appeal pursuant to the parties’ settlement

agreement. As the motion does not indicate the parties have agreed otherwise, costs will be taxed

against Appellant. See TEX . R. APP . P. 42.1(d).


                                                        KENNETH R. CARR, Justice
October 9, 2008

Before McClure, J., Carr, J., and Gomez, Judge
Gomez, Judge, sitting by assignment